FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of July HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ The following news release was issued today by The Saudi British Bank (SABB), a 40% indirectly held associate of HSBC Holdings plc. 9 July 2014 THE SAUDI BRITISH BANK FIRST HALF 2014 RESULTS · Net profit of SAR2,238m (US$597m) for the six months ended 30 June 2014 - an increase of SAR285m (US$76m), or 14.6%, compared with SAR1,953m (US$521m) for the same period in 2013. · Operating income of SAR3,285m (US$876m) for the six months ended 30 June 2014- an increase of SAR347m (US$93m), or 11.8%, compared with SAR2,938m (US$783m) for the same period in 2013. · Customer deposits of SAR138.3bn (US$36.9b) at 30 June 2014 - an increase of SAR12.4bn (US$3.3bn), or 9.9%, compared with SAR125.9bn (US$33.6bn) at 30 June 2013. · Loans and advances to customers of SAR112.7bn (US$30.1bn) at 30 June 2014 - an increase of SAR6.7bn (US$1.8bn), or 6.3%, compared with SAR106.0bn (US$28.3bn) at 30 June 2013. · The bank's investment portfolio totalled SAR41.5bn (US$11.1bn) at 30 June 2014, an increase of SAR10.7bn (US$2.9bn), or34.5%, compared with SAR30.8bn (US$8.2bn) at 30 June 2013. · Total assets were SAR175.5bn (US$46.8bn) at 30 June 2014, compared with SAR161.9bn (US$43.2bn) at 30 June 2013, an increase of 8.4% or SAR13.5bn (US$3.6bn). · Earnings per share of SAR2.24 (US$0.60) for the six months ended 30 June 2014 - an increase of 14.6% from SAR1.95 (US$0.52) for the same period in 2013. Commentary Sheikh Khaled Olayan, Chairman of SABB, said: "SABB's strategy of diversifying its income streams and controlling its costs has enabled the bank to record a strong financial performance for the six months ended 30 June 2014. SABB's continued focus on risk management, asset quality and maintaining strong capital and liquidity positions continues to provide SABB with growth opportunities in line with our strategic objectives. "We would again like to thank our customers for their continued support and our staff for their commitment and contribution to the bank's success." Media enquiries to Ibrahim Abo-Mouti on +966 (1) 276 4041 or at ibrahimabomouti@sabb.com Investor Relations enquiries at InvestorRelations@sabb.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:09 July2014
